The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1-5, 10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150379930 A1, herein after Lee (‘9930)  in view of  Lee (US 20150379923, herein after, Lee (‘9923)).

 Regarding claims 1 and 18:

Lee (US 20150379930 A1, herein after Lee (‘9930) discloses a display apparatus comprising: a display panel (in Fig. 1) comprising a plurality of pixels (PX); a gate driver (200) configured to output a gate signal to the display panel ([0048, 0052-0053]); a data driver (300) configured to output a data voltage to the display panel ([0048-0052]); and an emission driver  configured to output an emission signal to the display panel (see, [0054], each of the pixels PX includes an organic light emitting diode and a circuit part that controls a light emission of the organic light emitting diode. The circuit part includes a plurality of thin film transistors (hereinafter, referred to as transistors) and a capacitor) wherein at least one of the pixels comprises: a driving switching element (T1) [0061]; a data initializer configured to initialize a voltage of a control electrode of the driving switching element to a first initialization voltage based on a data initialization gate signal (Si-1) ([0070], [0075-0077]); a data writer (The storage capacitor is charged with a voltage corresponding to a data signal applied to the k-th data line during the data write-in period) configured to write [[a]] the data voltage to the control electrode -9- 112877427.3Attorney Docket No. 198141/411598-05223 Amdt date February 8, 2021 of the driving switching element based on a data write gate signal ([0017, 0080]); 
an organic light emitting element (OLED; an organic light emitting element initializer   (e.g.Vint, initial voltage corresponding to T6) configured to initialize an anode electrode of the organic light emitting element to a second initialization voltage (e.g. voltage corresponding to T7) based on an organic light emitting element initialization gate signal (0013, 0072-0073); and
 a light emitting controller configured to control an emission of the organic light emitting element based on the emission signal ([0054], [0066-0067]), wherein the organic light emitting element initializer comprises a control electrode (a control electrode connected to the i-th light emitting line Eli) configured to receive the organic light emitting element initialization gate signal ([0066-0067]) an input electrode configured to receive the second initialization voltage ; an output electrode connected to the anode electrode (see [0066-0067]) and
Note that Lee (‘9930) conductive layer, but Lee (‘9930) does not specifically disclose a layer opposite to the control electrode of the organic light emitting element initializer , and configured to receive a compensation control signal that is different from the organic light emitting element initialization gate signal. 

Lee (US 20150379923, herein after, Lee (‘9923)) discloses a control electrode (control electrode in Tss) of the organic light emitting element initializers (Vint) and configured to receive a compensation (compensating for updated signal) control signal that is different from the organic light emitting element initialization gate signal (see [0079, 0297, [0080], [0297], [0057]).  

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee (‘9930)  with the teaching of Lee (‘9923) thereby providing a uniform brightness in the display device, thereby providing a uniform brightness in the display device. 

Regarding claims 2 and 19:
Lee (‘9923) discloses wherein the compensation control signal is the first initialization voltage (vint, see Fig.22) ([0297]) .
 
Regarding claim 3:
Lee (‘9930) discloses wherein the data initializer comprises a control electrode configured to receive the data initialization gate signal, an input electrode configured to receive the first initialization voltage. and an output electrode connected to the control electrode of the driving switching element  ([0066-0067]]).  

Regarding claim 4:
Lee (‘9930) discloses wherein the data writer comprises a first data writer comprising a control electrode configured to receive the data write gate signal, an input electrode configured to receive the data voltage. and an output electrode connected to an input electrode of the driving switching element ([0070], [0075-0077], [0066-0067]); a data writer (The storage capacitor is charged with a voltage corresponding to a data signal applied to the k-th data line during the data write-in period, control electrode connected to the i-th light emitting line Eli, the control electrode receive write signal and input and output through the electrode of driving transistor T1) 
Regarding claim 5:
Lee discloses wherein the data writer further comprises a second data writer (DIP in Si-1) comprising a control electrode (i.e. control through T6 to OLED anode, see Fig. 4A) configured to receive the data write gate signal ([0059],[0080]), an input electrode connected to an output electrode of the driving switching element., and an output electrode connected to the control electrode of the driving switching element ([0017, [0059] and [0080]]).  
(data write  period in which the i-th scan signal applied to the i-th scan line is activated corresponds to a data write-in period after the initialization data write period. The storage capacitor is charged with a voltage corresponding to a data signal applied to the k-th data line during the data write-in period also see [0059]).
 
Regarding claim 10:

Lee (‘9930) discloses  a storage capacitor (Cst, Fig. 4A) comprising a first electrode configured to receive a first power voltage., and a second electrode connected to the control electrode of the driving switching element (see [0059]).  

Regarding claim 12:
Lee (‘9930) discloses wherein the light emitting controller (E) comprises a first light emitting controller (Ei)  comprising a control electrode configured to receive the emission signal [0066], an input electrode configured to receive a first -7- 112877427.3Attorney Docket No. 198141/411598-05223 Amdt date February 8, 2021 power voltage (ELVDD)., and an output electrode connected (electrically connected) to an input electrode of the driving switching element (T1) (see Fig. 4A and [0066]).  

Regarding claim 13:
Lee (‘9930) discloses wherein the light emitting controller further comprises a second light emitting controller (ELi) comprising a control electrode configured to receive the emission signal (E), an input electrode connected to an output electrode of the driving switching element (T1) and an output electrode connected to the anode electrode of the organic light emitting element  (see 0066) (see Fig. 4A).  
Regarding claim 14:
Lee (‘9930) discloses wherein the organic light emitting element comprises: the anode electrode (AE); a first light emitting layer (CLH) on the anode electrode ([0111], Fig. 7A); a second light emitting layer (EML) on the first light emitting layer (0112, Fig. 7A); and a cathode electrode (CE) on the second light emitting layer (0112, Fig. 7A).  

Regarding claim 15:
Lee (’9930) discloses wherein the organic light emitting element (ED) further comprises: 
a first hole transport layer (OP)   between the anode electrode (E) and the first light emitting layer (ELM) (0112, Fig. 7A);
 a first electron transport layer (i.e. electron layer) 
 an n-type charge generation layer (i.e. transistor T) the first electron transport layer (e.g. n-type); ([0058], [0092])  

a p-type charge generation layer (i.e. transistor T) on the n-type charge generation layer ([0058][0092]); -8- (in [0058]112877427.3Attorney Docket No. 198141/411598-05223 discloses pixel the circuit part includes seven transistors T1 to T7 and one capacitor Cst and the seven transistors T1 to T7 are a p-type (p-channel) transistor, but the configuration of the circuit part should not be limited to that shown in FIG. 2. Also [0092]discloses The impurity is determined depending on the kind of the first to seventh transistors T1 to T7, and the impurity may be an n-type (n-channel) impurity or a p-type (p-channel) impurity
Amdt date February 8, 2021 a second hole transport layer  (CH9) between the p-type charge generation layer (e.g. T1) and the second light emitting layer (EML) (see Fig. 7B) ; and a second electron transport layer (CLE) between the second light emitting layer (EML) and the cathode electrode (CE) (see Fig. 7A-7B and  [0103-0105]).   

Regarding claim 16:
Lee ‘9930 discloses wherein the organic light emitting element initialization gate signal (Si-1) has a phase (low level) that is the same as a phase (low level) of the data write gate signal (si)  (see [0078] and [0080-0082, Fig. 3-4).  

Regarding claim 17:
Lee (‘9930) discloses wherein the organic light emitting element (ED) initialization gate signal (si-1) has a phase (L level) that is the same as a phase (Low level) of the data initialization gate signal (si) (see [0078] and [0080-0082, Fig. 3-4).  


 Allowable Subject Matter

2.	Claim 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons for allowance:

Regarding claim 6:
The closest art of record singly or in combination fails to teach or suggest the limitations “wherein the second data writer comprises a (3-1)-th switching element and a (3-2)-th switching element that are connected in series, wherein the (3-1)-th switching element comprises a control electrode configured to receive the data write gate signal, an input electrode connected to an output electrode -5- 112877427.3Attorney Docket No. 198141/411598-05223 Amdt date February 8, 2021 of the (3-2)-th switching element. and an output electrode connected to the control electrode of the driving switching element, and wherein the (3-2)-th switching element comprises a control electrode configured to receive the data write gate signal, an input electrode connected to the output electrode of the driving switching element. and the output electrode connected to the input electrode of the (3-1)-th switching element see Fig. 11, Applicant’s disclosure).   
 	
Regarding claim 11:

The closest art of record singly or in combination failes to teach or suggest the limitations “ wherein the organic light emitting element initializer comprises a (7-1)-th switching element and a (7-2)-th switching element that are connected in series, wherein the (7-1)-th switching element comprises a control electrode configured to receive the organic light emitting element initialization gate signal, an input electrode connected to an output electrode of the (7-2)-th switching element. and an output electrode connected to the anode electrode of the organic light emitting element, and wherein the (7-2)-th switching element comprises a control electrode configured to receive the organic light emitting element initialization gate signal, an input electrode configured to receive the second initialization voltage. and the output electrode connected to the input electrode of the (7-1)-th switching element.  

Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692